DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cullen et al. (Cullen US 2014/0117072).

1: Cullen teaches a foldable basket (foldable basket 10) comprising: 
a basket body (basket body 20) having 
two lateral plates separately disposed opposite to each other (two lateral plates 2, disposed opposite one another, see Figure 2); 
two folding sets disposed between the two lateral plates (two sets each comprising two of 40s, which comprises two adjoining sections 46, between 42) and opposite to each other (opposite each other, see Figure 2), each of the two folding sets having multiple end plates (each plate, two adjoining sections 46, are end plates on each of the folding sets) separately arranged between the two lateral plates in sequence (since they are adjoining, they are in sequence, one after another), each two of the end plates of each of the two folding sets, which are disposed adjacent to each other (adjoining sections 46 are adjacent to each other, see Figure 2), connected to each other via a conjoining plate being flexible (co-joining plate 44, formed by a central crease, being flexible, see Figure 5, [paragraph 0023], Figure 5 and 9 of Applicant's drawing show a flexible portion as the plate), and two of the end plates of each of the two folding sets, which are disposed adjacent to the two lateral plates respectively, connected to the two lateral plates via two corner linking plates being flexible respectively (see two corner linking plates/flexible portions in Figure 2 below); and 
a supporting cloth (supporting cloth 22, connected to the bottom of 42s) having a peripheral edge connected to bottom edges of the two lateral plates and bottom edges of the two folding sets (and bottom edges of 40s, see Figures 2 and 4), wherein a storage space (space within chamber) is enclosed by the supporting cloth, the two lateral plates and the two folding sets; and 
a bottom plate (bottom plate 30) detachably disposed on a bottom of the basket body (see 30 removably disposed within 22, Figures 2 and 4).

    PNG
    media_image1.png
    525
    690
    media_image1.png
    Greyscale

5: Cullen teaches the claimed invention as discussed above for Claim 1 and Cullen further teaches the foldable basket has a top cover selectively covering the storage space (top cover, foldable lid 32, capable of covering 22) and having a first side edge (edge above 42, back side of 10) pivotally connected to a top edge of one of the two lateral plates; a second side edge (edge above 42, front side of 10) being opposite to the first side edge of the top cover; and an extending plate pivotally connected to the second side edge of the top cover (extending plate/portion formed by zipper track of 74).

9: Cullen teaches the claimed invention as discussed above for Claim 5 and Cullen further teaches the foldable basket has an engaging assembly having a first engaging unit connected to the extending plate (engaging assembly of 74, comprising zipper tracks on the top lid and the second engaging unit at the top of 42) and a second engaging unit connected to one of the two lateral plates disposed opposite to the first side edge of the top cover, and the first engaging unit and the second engaging unit detachably engage with each other (when the zippers 74 are in closed position, the first and second engaging units are engaged with each other).

Claim(s) 1-3, 5-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rees et al. (Rees GB 2,445,637).

1: Rees teaches a foldable basket (basket 1) comprising: 
a basket body (body comprising 3, 4, 5, 6) having 
two lateral plates separately disposed opposite to each other (two plates 3, 4, located opposite one another, see Figure 3); 
two folding sets disposed between the two lateral plates (sets comprising two of 5s and 6s, between 3 and 4 and opposite one another) and opposite to each other, each of the two folding sets having multiple end plates (and the two 5 is a folding set, and two 6 is another folding set, wherein the two 5s and 6s are disposed adjacent to each other) separately arranged between the two lateral plates in sequence (since they are adjoining, they are in sequence, one after another), each two of the end plates of each of the two folding sets, which are disposed adjacent to each other (adjoining sections 46 are adjacent to each other, see Figure 2), connected to each other via a conjoining plate being flexible (Figure 5 and 9 of Applicant's drawing show a flexible portion as the plate, 13 which is a upstanding hinge, being a flexible portion), and two of the end plates of each of the two folding sets, which are disposed adjacent to the two lateral plates respectively (5s and 6s are disposed adjacent 3 and 4), connected to the two lateral plates via two corner linking plates being flexible respectively (corner linking plates, flexible webs 12); and 
a supporting cloth (supporting cloth 2) having a peripheral edge connected to bottom edges of the two lateral plates and bottom edges of the two folding sets (peripheral edge located on the outer perimeter of 2, connected to the later plates and folding sets), wherein a storage space (storage space within 2, 3, 4, 5, 6) is enclosed by the supporting cloth, the two lateral plates and the two folding sets; and 
a bottom plate (plate 14 removably disposed on 2, Figure 4) detachably disposed on a bottom of the basket body.

2: Rees teaches the claimed invention as discussed above for Claim 1 and Rees further teaches the foldable basket has a top strip connected to top edges of the two folding sets and top edges of the two lateral plates (top strip in this case stitching along the side and end walls 3, 4, 5, 6, which are stitched around their periphery, page 5, ll. 1-10); and a bottom strip connected to bottom edges of the two folding sets and bottom edges of the two lateral plates (page 5, ll. 1-10, where flexible web 2 is stitched to the flexible webs of each of the side and end walls 3, 4, 5, 6, so creating a seam at each juncture).

3: Rees teaches the claimed invention as discussed above for Claim 2 and Rees further teaches the foldable basket has two handles respectively connected to the two lateral plates and disposed 2 outside the basket body (handle 23 on each  wall 5, 6).


5: Rees teaches the claimed invention as discussed above for Claim 1 and Rees further teaches the foldable basket has a top cover (top cover 16, selectively covering the storage space) selectively covering the storage space and having a first side edge (edge of 16, along 17) pivotally connected to a top edge of one of the two lateral plates; a second side edge (second side edge along 19) being opposite to the first side edge of the top cover; and an extending plate (extending plate 18) pivotally connected to the second side edge of the top cover.

6: Rees teaches the claimed invention as discussed above for Claim 2 and Rees further teaches the foldable basket has a top cover (top cover 16, selectively covering the storage space) selectively covering the storage space and having a first side edge (edge of 16, along 17) pivotally connected to a top edge of one of the two lateral plates; a second side edge (second side edge along 19) being opposite to the first side edge of the top cover; and an extending plate (extending plate 18) pivotally connected to the second side edge of the top cover.

7: Rees teaches the claimed invention as discussed above for Claim 3 and Rees further teaches the foldable basket has a top cover (top cover 16, selectively covering the storage space) selectively covering the storage space and having a first side edge (edge of 16, along 17) pivotally connected to a top edge of one of the two lateral plates; a second side edge (second side edge along 19) being opposite to the first side edge of the top cover; and an extending plate (extending plate 18) pivotally connected to the second side edge of the top cover.

9: Rees teaches the claimed invention as discussed above for Claim 3 and Rees further teaches the foldable basket has an engaging assembly (comprising 21, 22a, 22b, Figure 5) having a first engaging unit (first engaging unit 22a) connected to the extending plate and a second engaging unit (second engaging unit 22b) connected to one of the two lateral plates disposed opposite to the first side edge of the top cover, and the first engaging unit and the second engaging unit detachably engage with each other (22a and 22b engage each other).

10: Rees teaches the claimed invention as discussed above for Claim 6 and Rees further teaches the foldable basket has an engaging assembly (comprising 21, 22a, 22b, Figure 5) having a first engaging unit (first engaging unit 22a) connected to the extending plate and a second engaging unit (second engaging unit 22b) connected to one of the two lateral plates disposed opposite to the first side edge of the top cover, and the first engaging unit and the second engaging unit detachably engage with each other (22a and 22b engage each other).

11: Rees teaches the claimed invention as discussed above for Claim 7 and Rees further teaches the foldable basket has an engaging assembly (comprising 21, 22a, 22b, Figure 5) having a first engaging unit (first engaging unit 22a) connected to the extending plate and a second engaging unit (second engaging unit 22b) connected to one of the two lateral plates disposed opposite to the first side edge of the top cover, and the first engaging unit and the second engaging unit detachably engage with each other (22a and 22b engage each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al. (Rees GB 2,445,637) in view of Leung (US 9,169,036).

4: Rees teaches the claimed invention as discussed above for Claim 3 except a pull ring is disposed at an edge of the bottom plate.
Leung teaches Leung teaches an insert 3, with a pull ring/handle 9 at an edge of 3, in order to permit insert 3 to be pulled out conveniently.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leung such that a pull ring was provided at an edge of the bottom plate of Rees in order to permit the bottom plate to be pulled out conveniently, as taught by Leung.

8: Rees-Leung teaches the claimed invention as discussed above for Claim 4 and Rees further teaches the foldable basket has a top cover (top cover 16, selectively covering the storage space) selectively covering the storage space and having a first side edge (edge of 16, along 17) pivotally connected to a top edge of one of the two lateral plates; a second side edge (second side edge along 19) being opposite to the first side edge of the top cover; and an extending plate (extending plate 18) pivotally connected to the second side edge of the top cover.

12: Rees teaches the claimed invention as discussed above for Claim 8 and Rees further teaches the foldable basket has an engaging assembly (comprising 21, 22a, 22b, Figure 5) having a first engaging unit (first engaging unit 22a) connected to the extending plate and a second engaging unit (second engaging unit 22b) connected to one of the two lateral plates disposed opposite to the first side edge of the top cover, and the first engaging unit and the second engaging unit detachably engage with each other (22a and 22b engage each other).

Claim(s) 1-4 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander US 6,276,582) in view of Leung (US 9,169,036).

1: Alexander teaches a foldable basket (basket 10, Figures 1-2) comprising: 
a basket body (basket body, generally shown as 12) having two lateral plates separately disposed opposite to each other (see Figure 2 below); two folding sets (see Figure 2 below) disposed between the two lateral plates and opposite to each other (see Figure 2 below), each of the two folding sets having multiple end plates (see Figure 2 below) separately arranged between the two lateral plates in sequence, each two of the end plates of each of the two folding sets, which are disposed adjacent to each other (the lateral plates are arranged near one another therefore are in sequence), connected to each other via a conjoining plate being flexible (linking plate 32d and 32h respectively, see Figure 2, which are flexible joints), and two of the end plates of each of the two folding sets, which are disposed adjacent to the two lateral plates respectively (see Figure 2 below), connected to the two lateral plates via two corner linking plates (corner linking plates 32a, c, e, h, which are flexible joints) being flexible respectively; and a supporting cloth (supporting cloth 28, fabric bottom section) having a peripheral edge connected to bottom edges of the two lateral plates and bottom edges of the two folding sets (peripheral edge located on the outer perimeter of 28, connected to the later plates and folding sets), wherein a storage space is enclosed by the supporting cloth (storage compartment 40), the two lateral plates and the two folding sets; except a bottom plate detachably disposed on a bottom of the basket body.
Leung teaches an insert 3, with a pull ring/handle 9 at an edge of 3, in order to permit insert 3 to be pulled out conveniently, and also to permit the storage box being into a stable in structure, when unfolded for use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexander such that an insert/plate and a pull ring for the plate was further provided for at the bottom of the basket body in order to permit the storage box being into a stable in structure, when unfolded for use, as taught by Leung.

2: Alexander-Leung teaches the claimed invention as discussed above for Claim 1 and Alexander further teaches the foldable basket has a top strip connected to top edges of the two folding sets (top most surfaces of 30a-h, which forms a strip that connects the two folding sets and top edges of the two lateral plates sets) and top edges of the two lateral plate; and a bottom strip (bottom most surfaces of 30a-h, which forms a strip that connects the two folding sets and top edges of the two lateral plates sets) connected to the bottom edges of the two folding sets and the bottom edges of the two lateral plate.

3: Alexander-Leung teaches the claimed invention as discussed above for Claim 2 and Alexander further teach the foldable basket has two handles respectively connected to the two lateral plate sets and disposed outside the basket body (handles 48 and 50).

4: Alexander-Leung teaches the claimed invention as discussed above for Claim 3 and Leung further teaches a pull ring 9, attached to a removable plate 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexander-Leung such that a pull ring was further provided along with the modified removable plate above in order to permit the storage box being into a stable in structure, when unfolded for use, as taught by Leung.

13: Alexander teaches a foldable basket (basket 10, Figures 1-2) comprising: 
a basket body (basket body, generally shown as 12) having 
two lateral plate sets disposed opposite to each other (see Figure 2 below), each of the two lateral plate sets having multiple lateral plates separately arranged in sequence (the lateral plates are arranged near one another therefore are in sequence), and each two of the multiple lateral plates of each of the two lateral plate sets, which are disposed adjacent to each other, connected to each other via a linking plate being flexible (linking plate 32b and 32f respectively, see Figure 2, which are flexible joints); 
two folding sets (see Figure 2 below) disposed between the two lateral plate sets and opposite to each other, each of the two folding sets having multiple end plates separately arranged between the two lateral plate sets in sequence (the lateral plates are arranged near one another therefore are in sequence), each two of the end plates of each of the two folding sets, which are disposed adjacent to each other (see Figure 2 below), connected to each other via a conjoining plate being flexible (linking plate 32d and 32h respectively, see Figure 2, which are flexible joints), and two of the multiple end plates of each of the two folding sets, which are disposed adjacent to the two lateral plate sets respectively, connected to a corresponding one of the multiple lateral plates of one of the two lateral plate sets and a corresponding one of the lateral plates of the other lateral plate set via two corner linking plates (corner linking plates 32a, c, e, h, which are flexible joints) being flexible respectively; and 
a supporting cloth (supporting cloth 28, fabric bottom section) having a peripheral edge connected to bottom edges of the two lateral plate sets and bottom edges of the two folding sets (peripheral edge located on the outer perimeter of 28, connected to the later plates and folding sets), wherein a storage space (storage compartment 40) is enclosed by the supporting cloth, the two lateral plates and the two folding sets (see Figure 2 below); and 
except for a bottom plate detachably disposed on a bottom of the basket body.
Leung teaches an insert 3, with a pull ring/handle 9 at an edge of 3, in order to permit insert 3 to be pulled out conveniently, and also to permit the storage box being into a stable in structure, when unfolded for use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexander such that an insert/plate and a pull ring for the plate was further provided for at the bottom of the basket body in order to permit the storage box being into a stable in structure, when unfolded for use, as taught by Leung.

14: Alexander-Leung teaches the claimed invention as discussed above for Claim 13 and Alexander further teaches the foldable basket has a top strip connected to top edges of the two folding sets (top most surfaces of 30a-h, which forms a strip that connects the two folding sets and top edges of the two lateral plates sets) and top edges of the two lateral plate sets; and a bottom strip (bottom most surfaces of 30a-h, which forms a strip that connects the two folding sets and top edges of the two lateral plates sets) connected to the bottom edges of the two folding sets and the bottom edges of the two lateral plate sets.

15: Alexander-Leung teaches the claimed invention as discussed above for Claim 13 and Alexander further teach the foldable basket has two handles respectively connected to the two lateral plate sets and disposed outside the basket body (handles 48 and 50).

    PNG
    media_image2.png
    709
    666
    media_image2.png
    Greyscale

16-18: Alexander-Leung teaches the claimed invention as discussed above for Claim 13 and Leung further teaches a pull ring 9, attached to a removable plate 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexander-Leung such that a pull ring was further provided along with the modified removable plate above in order to permit the storage box being into a stable in structure, when unfolded for use, as taught by Leung.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735